Citation Nr: 0013707	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shin 
splint disability.  

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a shoulder 
disorder.  

5.  Entitlement to service connection for residuals of a 
needle stick.  

6.  Entitlement to compensable evaluations for the residuals 
of stress fractures to the feet, currently evaluated as zero 
percent disabling.  

7.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to December 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing in February 2000, via 
teleconferencing techniques with the RO in Montgomery, before 
a Member of the Board sitting in Washington, D.C.   


FINDINGS OF FACT

1.  A bilateral shin splint disability was manifested during 
the veteran's active service.  

2.  A left hip disability is not shown.  

3.  A headache disorder is not shown to be related to the 
veteran's active service.  

4.  A shoulder disorder is not shown.  

5.  Clinically ascertainable residuals of a needle stick are 
not shown.  

6.  A bilateral foot disability is manifested primarily by a 
history of pain. 

7.  A low back disorder is shown to be related to service.  


CONCLUSIONS OF LAW

1.  A bilateral shin splint disability was incurred in active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  A claim for entitlement to service connection for a left 
hip disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  A claim for entitlement to service connection for a 
headache disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  A claim for entitlement to service connection for a 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).    

5.  A claim for entitlement to service connection for 
clinically ascertainable residuals of a needle stick are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

6.  The criteria for a 10 percent evaluation for a residuals 
of bilateral stress fractures to the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5284 (1999). 

7.  A low back disability was incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a left hip 
disability, a headache disorder, a shoulder disorder, and for 
residuals of a needle stick.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The veteran testified at her personal hearing before a Member 
of the Board, in essence, that she manifested a left hip 
disability, a headache disorder, a shoulder disorder, and 
that she was stuck with a used needle, and that service-
connection was warranted for these disabilities. 

The veteran's service medical records (SMRs) show, in a 
record dated July 1995, that the veteran presented reporting 
that she was injected for her bone scan with the same needle 
used to inject another individual.  

She was assessed with left hip pain of questionable etiology 
in a July 1996 medical record.  The objective findings noted 
decreased range of motion secondary to pain, and the plan 
section of the record reveals that she was to use crutches 
for one week.  An additional medical record, also dated July 
1996, notes that she complained of left hip pain that 
'popped' when exercising.  The examiner noted that there was 
negative straight leg raising of the right and left leg, a 
palpable muscle spasm on the right and left, and that 
"neuro" was intact.  A low back sprain was assessed.  

The report of the veteran's November 1996 separation 
examination report is also of record.  It shows that her 
feet, lower extremities and upper extremities were all 
clinically evaluated as normal.  It also shows that 
examination of her spine revealed positive point tenderness 
on the mid thoracic spine, "([with a history of] injury)".  
Under both the notes and significant or interval history 
section, as well as the summary of defects and diagnoses 
section, the examiner listed "None".  The report of medical 
history compiled in conjunction with the veteran's 
examination shows that she reported having, in pertinent 
part, swollen or painful joints, frequent or severe 
headaches, cramps in the legs, recurrent back pain, and foot 
trouble.  Under the physician's summary section, the examiner 
noted that the veteran had painful joints secondary to stress 
fracture, stress headaches treated with Motrin, frequent leg 
cramps, mechanical back pain secondary to possible herniated 
disk and foot trouble secondary to stress fracture.  The 
veteran also indicated that she had physical therapy related 
to her stress fracture and low back pain.

The medical evidence subsequent to service shows that the 
report of a VA medical examination, dated February 1997, is 
also of record.  It reveals that the veteran's examination of 
her musculoskeletal system was found to be "clinically 
negative" by the examiner.  The pertinent diagnoses were:  
(1) multiple arthralgias, (2) degenerative arthritis of the 
LS spine and both knees ?, (3) shin splints, and (4) chronic 
sinusitis with headache.  The examiner also noted that the 
veteran was stuck with a needle several months ago and was 
told to have a monthly HIV test.  

A private medical record from the veteran's doctor of 
osteopathy, dated January 2000, reveals that the veteran was 
a "patient in my primary care office for the last 7 years."  
She has never had any medical problems prior to joining the 
military.  According to her history, [the veteran] apparently 
sustained an injury to her ankle and foot while in the 
military.  She stated that she was told that that she had a 
stress fracture of her [] heel and shin splints.  She 
continues to have pain, swelling, and [a] decrease [in] range 
of motion in the ankle and foot.  I have to assume all of her 
problems are related to the injury she sustained while in the 
military as she did not have any such problems prior to that 
time.

Although the veteran's service medical records (SMRs) show 
that she complained of left hip pain in July 1996, we must 
point out that a low back sprain was assessed.  In addition, 
the current medical evidence does not disclose the presence 
of a left hip disability.  The VA examination report and 
records subsequent to her service do not show that a left hip 
disability is manifested, and the January 2000 letter from 
her private doctor, while it purports to show that all of the 
veteran's "problems" are related to her service, does not 
indicate the presence of a left hip disability.  The current 
medical evidence is similarly devoid of complaints, 
treatment, or diagnoses of a shoulder disorder, or of 
clinically ascertainable residuals of a needle stick.  While 
the veteran's SMRs do show that she reported being stuck with 
a used needle, the medical evidence does not show that there 
is a current disability associated with this incident.  
Additionally, a current shoulder disorder is similarly not 
shown by the medical evidence of record. 

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).  

Thus, the claims of service connection for a left hip 
disorder, shoulder disorder, and for residuals of a needle 
stick are not well grounded, and are accordingly denied.  

Turning to the veteran's claim for a headache disability, 
although the VA examination report dated February 1997 
reveals a current diagnosis of chronic sinusitis with 
headaches, her service medical records are devoid of evidence 
of a chronic sinusitis or migraine headache disability.  In 
fact, the report of her separation medical examination, dated 
September 1996, reveals that she was assessed with stress 
headaches that were alleviated with Motrin.  

In addition, there is no current medical evidence of record 
to show that her current disorder is related to her active 
service in any way.  We note, in this regard, that the letter 
from her doctor of osteopathy, dated January 2000, attributes 
all of the veteran's "problems" to her service.  However, 
we note that a headache disorder was not mentioned in this 
letter, only her bilateral foot disability, for which she is 
already service-connected.  Moreover, this letter shows that 
the author did not have the opportunity to review the 
veteran's service medical records, and that it was written 
more than three years after her separation from service.  In 
addition, no records of treatment or objective findings were 
reported.  Thus, this letter is of no probative value with 
respect to this issue.  As the competent medical evidence of 
record does not show that the veteran either manifested a 
chronic sinusitis or migraine headache disability during 
service, or that any current headache disability is 
proximately due to service, this claim is also not well 
grounded and must be denied.  


II.  Entitlement to service connection for a bilateral shin 
splint disability, 
and for a low back disorder.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, these claims are plausible.  She has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with her claims folder, are available.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), with regard to these 
claims has been satisfied.

The veteran's enlistment examination is dated April 1995, and 
shows that she is clinically evaluated as normal in all 
relevant aspects.  

An August 1995 medical record notes that she has point 
tenderness over the proximal 1/3 of her right tibia and two 
to four metatarsals.  She reportedly had tenderness to 
palpation over distal left tibia and was also tender to 
vibration.  The assessment was that of a healing stress 
fracture, bilateral tibias and right metatarsals. 

A December 1995 record shows that the veteran complained of 
lower back pain.  The assessments were resolving lower 
extremity pain, and acute low back pain, resolving. 

A VA referral for civilian medical care, dated January 1996, 
shows a provisional diagnosis of bilateral shin splints.  A 
physical summary report lists a final diagnosis of bilateral 
anterior compartment syndrome.  

The private Physical Therapy Evaluation Report, dated 
February 1996, shows that the veteran's range of motion for 
her ankles was recorded as 65 degrees of plantar flexion on 
the right, and 40 degrees on the left; 15 degrees of 
dorsiflexion on the right and 10 degrees on the left.  The 
inversion and eversion was reportedly within normal limits 
bilaterally.  The assessment was that the veteran presented 
with shin splints to her bilateral lower extremities caused 
by inflammation and overuse to tibialis posterior and other 
lower extremity medial muscle groups.  The veteran also 
reportedly presented with mild dorsiflexion limitation in the 
bilateral lower extremities.  Plantar flexion was also noted 
to be limited to 40 degrees on the left.  A Physical Therapy 
Progress Report dated February 8, 1996, notes that the 
veteran received treatment, and that her active range of 
motion was now recorded as 60 degrees of plantar flexion, 
bilaterally, 15 degrees of dorsiflexion on the right, and 12 
degrees of dorsiflexion on the left.  

A VA record dated February 9, 1996 shows that a radiological 
examination of the veteran's shins was conducted.  The 
impression was that of a "negative exam".  The examiner 
noted that films of the shins showed no fractures, 
dislocations or other significant abnormalities.  A VA 
medical record dated February 22, 1996 reveals that the 
veteran was assessed with chronic bilateral skin splints, and 
that the examiner "stressed the need to [follow up with 
physical therapy] for improvement".  A VA orthopedic record 
of the same date assesses the veteran with medial tibial 
stress symptoms and calcaneal [illegible], [rule out] stress 
fracture.  A private Physical Therapy Discharge Summary is 
dated February 29, 1996, and notes that the veteran found it 
difficult to continue with therapy secondary to conflicts 
with her class schedule after February 8, 1996.  

An orthopedic consultation sheet dated May 1996 notes that 
the veteran had a history of stress fractures, and of shin 
splints for a year.  A health record dated May 1996 reflects 
an assessment of a history of stress fracture, [rule out] 
stress tibial fracture.  

An additional medical record, dated July 1996, notes that she 
complained of left hip pain that 'popped' when exercising.  
The examiner noted that there was negative straight leg 
raising of the right and left leg, a palpable muscle spasm on 
the right and left, and that "neuro" was intact.  A low 
back sprain was assessed.  

Records dated August 1996 reveal that she was seen for low 
back pain, and was given a physical profile due to low back 
pain.  An August 12, 1996 record lists an assessment of "R/O 
[rule out] HNP [herniated nucleus pulposus] lumbar area."

Physical therapy notes dated September and October 1996 show 
that the veteran was given a prescription of "Stairmaster, 
stationary bike, press-ups", and that she reported symptoms 
with running and bending.  The examiner noted that per 
physical therapy, the veteran was to be discharged to home 
program.  

A review of the veteran's SMRs also shows that she was given 
physical profiles in August 1995, for multiple lower 
extremity strain; in October 1995 and November 1995, for 
stress fractures; in January 1996, for bilateral shin splints 
with stress fractures; twice in February 1996, in March 1996, 
and April 1996, for bilateral shin splints; in May 1996; in 
June 1996, for stress fractures; and in July 1996 for 
bilateral shin pain.     

The report of the veteran's November 1996 separation 
examination report is also of record.  It shows that her 
feet, lower extremities and upper extremities were all 
clinically evaluated as normal.  It also shows that 
examination of her spine revealed positive point tenderness 
on the mid thoracic spine, "([with a history of] injury)".  
Under both the notes and significant or interval history 
section, as well as the summary of defects and diagnoses 
section, the examiner listed "None".  The report of medical 
history compiled in conjunction with the veteran's 
examination shows that she reported having, in pertinent 
part, swollen or painful joints, cramps in the legs, 
recurrent back pain, and foot trouble.  Under the physician's 
summary section, the examiner noted that the veteran had 
painful joints secondary to stress fracture, frequent leg 
cramps, mechanical back pain secondary to possible herniated 
disk, and foot trouble secondary to stress fracture.  The 
veteran also indicated that she had physical therapy related 
to her stress fracture and low back pain.  

The evidence subsequent to service shows that the report of a 
VA medical examination, dated February 1997, is also of 
record.  It reveals that the veteran's examination of her 
musculoskeletal system was found to be "clinically 
negative" by the examiner.  The pertinent diagnoses were:  
(1) multiple arthralgias, (2) degenerative arthritis of the 
LS spine and both knees ?, (3) shin splints, and (4) chronic 
sinusitis with headache. 

A VA medical record, also dated February 1997, lists an 
impression of a herniated disk.  

A VA radiology consultation report, dated June 1998, reveals 
an impression of:

1.  Posterior central disc protrusion 
with significant anterior extradural 
deformity, maximal at midline.  L5 nerve 
root compressions are quite possible.  
Mild circumferential disc bulge could 
compress L4 nerve root (not described 
above).  Such compression is not proved.  
2.  At other disc levels, discs, facets, 
and patency of osseous spinal canal and 
subarachnoid space appear within 
satisfactory limits.  

A VA neurological report dated July 1998 lists a provisional 
diagnosis of rule out compression neuropathy vs. [primary] 
neuropathy.  VA records of the same date show that the 
veteran has degenerative joint disease of the lumbar spine, 
and that a CT shows L5 compression with possible L4 
compression.  

An MRI report of the lumbar spine, dated November 1998, 
reveals an impression of: 
1.  For th[e] purpose of this study, five 
lumbar type vertebral bodies have been 
assumed.  As the conus then terminates at 
T12, it is possible that [the veteran] 
has transitional lumbosacral vertebral 
body.  Should surgery be contemplated, it 
is recommended that plain films of the 
spine be obtained to correlate for the 
exact level of abnormality.  2.  Focal 
central disc protrusion at L4-5.  

A report of the veteran's cervical spine is also of record, 
showing an impression of: "1. Linear high signal intensity 
is noted within the cervical cord on sagittal T2 and 
inversion recovery sequences which is felt most likely to 
represent artifact as no associated abnormality is present on 
the axial images."  

A VA neurosurgery consultation record dated December 1998 
reveals that the veteran's MRI was reportedly consistent with 
a small L4-5 herniated nucleus pulposus.  

A private medical record from the veteran's doctor of 
osteopathy, dated January 2000, reveals that the veteran was 
a "patient in my primary care office for the last 7 years.  
She has never had any medical problems prior to joining the 
military.  According to her history, [the veteran] apparently 
sustained an injury to her ankle and foot while in the 
military.  She stated that she was told that that she had a 
stress fracture of her [] heel and shin splints.  She 
continues to have pain, swelling ,and [a] decrease [in] range 
of motion in the ankle and foot.  I have to assume all of her 
problems are related to the injury she sustained while in the 
military as she did not have any such problems prior to that 
time.  

The veteran testified at her personal hearing in February 
2000, in essence, that her disabilities were due to running 
with her bilateral foot disability.  

A.  Entitlement to service connection for a bilateral shin 
splint disability.   

The medical evidence shows that the veteran was diagnosed 
with a bilateral shin splint disorder during her active 
service, and that a bilateral shin splint disorder was again 
diagnosed on VA examination of February 1997.  We determine 
that because the veteran manifested her bilateral shin splint 
disability during her active service, and she presently 
carries that diagnosis, that service connection is therefore 
warranted for a bilateral shin splint disability.  

B.  Entitlement to service connection for a back disorder.

We note that the veteran's entrance examination report shows 
that her back was clinically evaluated as normal.  Her 
discharge examination report reveals that clinical 
examination of her spine revealed positive point tenderness 
on the mid thoracic spine, "([with a history of] injury)", 
and that the examiner noted mechanical back pain secondary to 
possible herniated disk.  The VA medical examination report, 
dated February 1997, shows that although the veteran's 
examination of her musculoskeletal system was found to be 
"clinically negative" by the examiner, she was diagnosed 
with "degenerative arthritis of the LS spine [ ] ?".  An 
additional February 1997 VA treatment record, however, 
unequivocally assessed the veteran with a herniated disc.  
Additionally, subsequent VA radiographic testing revealed, in 
a record dated December 1998, that the veteran's MRI was 
reportedly consistent with a small L4-5 herniated nucleus 
pulposus.  We determine, after application of the benefit of 
the doubt provisions contained at 38 C.F.R. § 4.3 (1999), 
that service connection for the veteran's back disability is 
not inappropriate in this case, given the provisional 
diagnoses given during the veteran's service, and the 
confirmation of those diagnoses by MRI and subsequent 
radiographic testing post service.  See 38 C.F.R. § 3.303(b) 
(1999).  Thus, service connection for a low back disability 
is established.    


III.  Entitlement to a compensable evaluations for the 
residuals of stress fractures to the feet, currently 
evaluated as zero percent disabling.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  She has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with her 
claims folder, are available.  The Board accordingly finds 
that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran claims that increased (compensable) evaluations 
for her bilateral foot disability are warranted.  For the 
reasons and bases that follow, we determine that the 
preponderance of the evidence is against her contentions, and 
that her claim must be denied.  

Service connection was established for residuals of stress 
fractures to the right and left feet in the May 1997 rating 
decision.  That action noted that a noncompensable evaluation 
was assigned, under Diagnostic Code 5284, in the absence of 
moderate symptoms associated with foot injury.  A 10 percent 
evaluation was assigned for these multiple noncompensable 
disabilities under 38 C.F.R. § 3.324, as the RO found that 
the service-connected disabilities of stress fractures 
materially interfered with the veteran's occupation as a 
waitress.  

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5284 contemplates ratings for other injuries 
of the foot, and provides that a moderate disability is 
required for the assignment of a 10 percent rating.  In 
addition, a moderately severe disability is evaluated as 20 
percent disabling; and a severe disability, as 40 percent 
disabling.  

Her SMRs reveal that a radiologic consultation report dated 
July 1995 shows that she was to be given a bone scan for a 
five week history of plantar fasciitis.  The examiner's 
listed impression was [consistent with] stress fractures.  

An August 1995 medical record notes that she has point 
tenderness over the proximal 1/3 of her right tibia and two 
to four metatarsals.  She reportedly had tenderness to 
palpation over distal left tibia and was also tender to 
vibration.  The assessment was that of a healing stress 
fracture, bilateral tibias and right metatarsals.  
Consultation records dated August and September 1995 show 
that she was diagnosed with calcaneal stress fractures.  A 
follow up medical record, dated September 13, 1995, shows 
that the veteran was "progressing well".  An additional 
record, dated September 18, 1995 notes that the veteran 
returned early to follow up to complaints of pain.  The 
assessment was "Progressing well.  Mild plantar fasciitis."

October 1995 records show assessments of healing bilateral 
calcaneal stress fractures, that the veteran was progressing 
well, and of resolving calcaneal stress fractures.  An 
orthopedic record dated October 27, 1995 shows a notation of 
"x-ray healing [fractures]", and lists an impression of 
"as above".  A record dated October 31, 1995 shows an 
assessment of [rule out] overuse / inflammatory response.  An 
additional orthopedic note, dated November 2, 1995 reveals 
that the examiner noted "x-ray no new [fractures]".  A 
November 1995 record reveals that she complained of bilateral 
ankle and foot swelling.

The private Physical Therapy Evaluation Report, dated 
February 1996, shows that the veteran's range of motion for 
her ankles was recorded as 65 degrees of plantar flexion on 
the right, and 40 degrees on the left; 15 degrees of 
dorsiflexion on the right and 10 degrees on the left.  The 
inversion and eversion were reportedly within normal limits 
bilaterally.  The assessment was that the veteran presented 
with shin splints to her bilateral lower extremities caused 
by inflammation and overuse to tibialis posterior and other 
lower extremity medial muscle groups.  The veteran also 
reportedly presented with mild dorsiflexion limitation in the 
bilateral lower extremities.  Plantar flexion was also noted 
to be limited to 40 degrees on the left.  A Physical Therapy 
Progress Report dated February 8, 1996 notes that the veteran 
received treatment, and that her active range of motion was 
recorded as 60 degrees of plantar flexion, bilaterally, 15 
degrees of dorsiflexion on the right, and 12 degrees of 
dorsiflexion on the left.

An orthopedic consultation sheet dated May 1996 notes that 
the veteran had a history of stress fractures, and of shin 
splints for a year.

The medical evidence subsequent to service shows that the 
veteran was diagnosed with, in pertinent part, multiple 
arthralgias, in the February 1997 VA report of her general 
medical examination. Arthralgia is defined as "Severe pain 
in a joint, especially one not inflammatory in character".  
(Stedman's Medical Dictionary). Although subsequent records 
show that she was extensively examined for a back disorder, 
there is no competent medical evidence showing complaints, 
treatment, or diagnoses of a bilateral foot disability.  We 
note in this regard that the veteran testified at her 
personal hearing, in essence, that her feet used to bother 
her while she was employed as a waitress, but that she 
currently had a "sedentary" job.  

The medical evidence does not show that the veteran manifests 
a moderate foot disorder.  In fact, a review of her SMRs show 
that she was assessed as "Progressing well", with only 
"Mild plantar fasciitis", not moderate.  Radiographic 
reports, dated October and November 1995, noted that she had 
healing fractures, and that no new fractures were identified.  
In addition, the report of her private physical therapy 
records indicate that although she presented with shin 
splints to her bilateral lower extremities, and her plantar 
flexion was initially noted to be limited to 40 degrees on 
the left, after a partial course of physical therapy, her 
active range of motion was recorded as 60 degrees of plantar 
flexion, bilaterally, 15 degrees of dorsiflexion on the 
right, and 12 degrees of dorsiflexion on the left.  

The medical evidence also does not show that she manifests 
pes planus (flatfoot), weak foot, claw foot (pes cavus), 
Morton's disease, hallux valgus, hammer toe, or malunion of 
the tarsal or metatarsal bones, so that evaluations under 
Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 
5283 are applicable.  

Additionally, we must also point out that the current medical 
evidence does not show symptoms related to her bilateral foot 
disability.  Although the January 2000 letter from the 
veteran's private doctor of osteopathy notes that she can 
only assume that all of the veteran's problems are 
attributable to service, there are no medical reports or 
records associated with that letter to identify what her 
medical problems are.  There is no examination report, 
summary of findings, or any objective evidence to show that 
the veteran's bilateral foot disorder has increased in 
severity since service.  Thus, the medical evidence simply 
does not demonstrate the presence of a moderate foot 
disability.  

Therefore, as the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for her 
bilateral foot disability, her claim must be denied.   



ORDER

Entitlement to service connection for a bilateral shin splint 
disability is granted.  

Entitlement to service connection for a left hip disability 
is denied.  

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for a shoulder disorder is 
denied.  

Entitlement to service connection for residuals of a needle 
stick disorder is denied.  

Entitlement to a compensable evaluations for the residuals of 
stress fractures to the feet, currently evaluated as zero 
percent disabling is denied.  

Entitlement to service connection for a low back disability 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

